


Exhibit 10.1
*** Where this marking appears throughout this Exhibit 10.1, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.


SECOND AMENDMENT TO
CRUDE OIL STORAGE SERVICES AGREEMENT


This SECOND AMENDMENT TO CRUDE OIL STORAGE SERVICES AGREEMENT, (the “Amendment”)
is effective May 1st, 2015 (the “Effective Date”), made by and between BKEP
Pipeline, LLC, a Delaware limited liability company, (the “Operator”) and Vitol,
Inc., a Delaware corporation, (the “Customer”), each referred to individually as
“Party” or collectively as “Parties”.


RECITALS


WHEREAS, the parties previously entered into that certain Crude Oil Storage
Services Agreement dated effective November 1st, 2010, (the “Agreement”).


WHEREAS, the parties desire to amend the Agreement as hereinafter described by
modifying the Term and Fees of said Agreement.


NOW THEREFORE, in consideration of the mutual promises set forth below, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned Parties hereto agree as follows:


Shell Capacity. Commencing on the Effective Date, the Shell Capacity available
to the Customer for storage as set forth in Section 2 of the Agreement will
change to 2.2 million barrels of dedicated storage available to Customer for the
storage of Customer's Crude Oil.


Term. This agreement shall amend the term to two (2) years commencing on May
1st, 2015 and shall thereafter automatically renew for successive one (1) year
periods until terminated by either party by delivering written notice of such
termination to the other party at least ninety (90) days prior to expiration of
the then-current Term.


Monthly Storage Fee. Commencing on the Effective Date, the monthly storage fee
as set forth in Section 4 of the Agreement will change to *** per Barrel of
Shell Capacity (the “Monthly Storage”), for a total of ***, regardless of the
actual volume of Crude Oil placed in the facility.


Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original and each of which alone, and all of which
together, shall constitute one and the same amendment.


Effect of Amendment. This Amendment shall be effective as of the Effective Date.
Except as expressly amended or modified herein, all other terms, covenants, and
the conditions of the Agreement shall be unaffected by this Amendment and shall
remain in full force and effect. In the event of conflict between the provisions
of this Amendment and the provisions of the Agreement, this Amendment shall
prevail.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date above.




BKEP Pipeline, LLC, a Delaware limited
liability company


/s/ Mark Hurley
Title: CEO




Vitol, Inc., a Delaware Corporation


/s/ Sebastian Moretti
Title: Operations Manager




